This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 CAROL J. BLANCH and
 3 ROBERT J. BLANCH,

 4          Plaintiffs-Appellants,

 5 v.                                                                                     NO. 33,918

 6 CUSTOM PLUMBING & HEATING
 7 CO., LLC,

 8          Defendant-Appellee.


 9 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
10 Clay Campbell, District Judge


11 Robert J. Blanch
12 Albuquerque, NM

13 for Appellants

14 Custom Plumbing & Heating, Co., LLC
15 Albuquerque, NM

16 Pro Se Appellee

17                                 MEMORANDUM OPINION
 1 WECHSLER, Judge.

 2   {1}   Plaintiffs appeal from the district court’s affirmance of the metropolitan court’s

 3 determination that Defendant Custom Plumbing & Heating did not commit a breach

 4 of contract. This Court issued a calendar notice proposing to affirm. Plaintiffs have

 5 filed a memorandum in opposition, which we have duly considered. Unpersuaded, we

 6 affirm.

 7   {2}   In this Court’s calendar notice, we proposed to conclude that, given that the

 8 existence of the contract and its terms were in dispute, there was a factual question for

 9 the metropolitan court. See Eckhardt v. Charter Hosp. of Albuquerque, Inc.,

10 1998-NMCA-017, ¶ 39, 124 N.M. 549, 953 P.2d 722 (“When the existence of a

11 contract is at issue and the evidence is conflicting or permits more than one inference,

12 it is for the finder of fact to determine whether the contract did in fact exist.”

13 (alteration, internal quotation marks, and citation omitted)). Further, we proposed to

14 conclude that, based on the evidence presented, there was sufficient evidence to

15 support the metropolitan court’s determination that the “full inspection” agreed upon

16 was limited to the HVAC units. [CN 2, 5]

17   {3}   In response, Plaintiffs contend that this Court improperly assumed that the

18 metropolitan court found an ambiguity, and therefore applied the incorrect standard

19 of review. [MIO 3-4] Plaintiffs contend that, absent the metropolitan court


                                               2
 1 determining that an ambiguity exists, the correct standard of review is de novo. [MIO

 2 3-4] We disagree.

 3   {4}   We acknowledge that written instruments such as notes, deeds of trust, and

 4 guarantees that are clear and unambiguous must be enforced as written. Brown v. Fin.

 5 Sav., 1992-NMSC-025, ¶ 5, 113 N.M. 500, 828 P.2d 412. Our standard of review in

 6 that context is de novo. See Smith & Marrs, Inc. v. Osborn, 2008-NMCA-043, ¶ 10,

 7 143 N.M. 684, 180 P.3d 1183 (“We review a district court’s interpretation of an

 8 unambiguous contract de novo[.]” (internal quotation marks and citation omitted)).

 9 However, what Plaintiffs rely on is a letter that Defendant drafted that Plaintiffs

10 contend “embodies the terms of the contract.” [MIO 4] It is not a written agreement

11 that contains the requirements of a legally enforceable contract. See Hartbarger v.

12 Frank Paxton Co., 1993-NMSC-029, ¶ 7, 115 N.M. 665, 857 P.2d 776 (“Ordinarily,

13 to be legally enforceable, a contract must be factually supported by an offer, an

14 acceptance, consideration, and mutual assent.”). Rather, it is a memorialization of the

15 work completed and evidence of an unwritten agreement. Accordingly, it is part of

16 what the metropolitan court reviewed in determining the terms of the agreement

17 reached; a determination that is not subject to de novo review. See ConocoPhillips

18 Co.v. Lyons, 2013-NMSC-009, ¶ 10, 299 P.3d 844 (“If the proffered evidence of

19 surrounding facts and circumstances is in dispute, turns on witness credibility, or is


                                              3
 1 susceptible of conflicting inferences, the meaning must be resolved by the appropriate

 2 fact-finder.” (alteration, internal quotation marks, and citation omitted)).

 3   {5}   Plaintiffs also contend that the metropolitan court’s decision is not entitled to

 4 deference because it is not supported by substantial evidence. In this Court’s calendar

 5 notice, we summarized testimony by Defendant that supported the metropolitan

 6 court’s conclusion that the agreement was limited to inspection of the HVAC units.

 7 [CN 4] Plaintiffs challenge the district court’s reliance on Defendant’s testimony by

 8 arguing that consideration of Defendant’s testimony is in violation of the parol

 9 evidence rule. However, given the lack of a fully integrated, written agreement,

10 Plaintiffs’ argument is inapposite. See Drink Inc. v. Martinez, 1976-NMSC-053, ¶ 8,

11 89 N.M. 662, 556 P.2d 348 (“As a general rule, parol evidence will not be allowed to

12 change the terms of an integrated, written agreement. However, parol evidence may

13 always be introduced to establish that the document is not the true agreement of the

14 parties—that in fact there was no meeting of the minds; that, by reason of mistake,

15 there was no consent to the apparent agreement.” (citation omitted)). Moreover, to the

16 extent Plaintiffs contend that there is insufficient evidence to support the metropolitan

17 court’s determination because the judge relied on irrelevant personal experience

18 regarding building codes, we note that the comments excerpted by Plaintiffs do not

19 actually pertain to the HVAC units themselves. [MIO 8-9] Rather, the comments


                                               4
 1 excerpted by Plaintiffs relate to the ductwork and whether someone inspecting the

 2 ductwork should have suggested modifications or repairs. Because the metropolitan

 3 court ultimately concluded that the “limited scope of the contract” did not extend to

 4 the ductwork, these contentions do not appear to have affected the metropolitan

 5 court’s decision. As such, we conclude that Plaintiffs’ have failed to demonstrate

 6 reversible error in this regard. See Erica, Inc. v. N.M. Regulation & Licensing Dep’t,

 7 2008-NMCA-065, ¶ 24, 144 N.M. 132, 184 P.3d 444 (“On appeal, error will not be

 8 corrected if it will not change the result.” (internal quotation marks and citation

 9 omitted)).

10   {6}   Accordingly, for the reasons explained above and in this Court’s notice of

11 proposed disposition, we affirm.

12   {7}   IT IS SO ORDERED.


13                                               ________________________________
14                                               JAMES J. WECHSLER, Judge


15 WE CONCUR:


16 ________________________________
17 MICHAEL D. BUSTAMANTE, Judge


18 ________________________________
19 LINDA M. VANZI, Judge

                                             5